Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant have amended independent claims 1 and 15, and pointed out that Blincoe (U.S. Patent application Publication No. 2012/0250321) and Thomas (U.S. Patent application Publication No. 2010/0014289) each fails to teach or suggest all of the limitations recited in amended independent claim 1, particularly in the arrangement recited in the claim. For instance, amended independent claim 1 recites a plurality of fins, “the middle portion defining an open space extending horizontally from the left side of the driver section to the right side of the driver section.” Specifically, Blincoe, figure 1C, describes an LED light fixture (100) having an emitter section (110), a plurality of fins (112) connected to the emitter section, and a driver section (150) that connects to the emitter section. Further, some fins (112) of Blincoe include a central recessed edge to form an indentation relative to a portion of the remaining fins, the indentation designed to accept a portion of the driver section (150) once the emitter and driver sections (110, 150) are coupled. As such, the pocket provided by the recessed portion does not define an open space extending horizontally from the left side of the driver section to the right side of the driver section. Similarly, Thomas, figures 2 and 3, describes an LED light fixture having an emitter section (20), a plurality of fins (40) connected to the emitter section, and a driver section which inserts into box (30) that connects to the emitter section. Further, some fins (40) of Thomas include a central recessed edge to form an indentation relative to a portion of the remaining fins, the indentation designed to accept the driver box (30) once the emitter and driver box (20, 30) are coupled. As such, the pocket provided by the recessed portion does not define an open space extending horizontally from the left side of the driver section to the right side of the driver section.
Amended independent claim 15 recites a plurality of fins, “the middle portion defining a horizontal open space extending between the plurality of scalloped edges and from the left side of the driver section to the right side of the driver section.” Blincoe fails to teach or suggest such limitations, among others, particularly in the arrangement recited in amended claim 15. 
Accordingly, Blincoe and Thomas each fails to anticipate amended claim 1.
Thus, independent claims 1 and 15 are patentable over Blincoe and Thomas. Other claims depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875